DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action based on the decision of the Pre-Appeal Conference.  
Election/Restrictions
	In response to the Election of Species Requirement, applicants have elected, without traverse, compound of formula 1 wherein each X= C on 08/18/2020 after amending the original compound claims to composition claims. Accordingly, the Examiner requested oral election of a species on 10/13/2020 and Applicant elected the species of claim 15 for initial search and examination, which is shown below:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale
. Claims 1, 7, 10, 15, 16 and 21-28 read on said species. 
	In summary, claims 1-10, 15, 16, 21-23, 25 and 27-30 are pending and claims 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are under examination. Claims 2-6, 8 and 9 are withdrawn based on the species election. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite naturally occurring peptide which are not markedly different from the naturally occurring counterpart because it conveys the same structural and functional characteristics.  This judicial exception is not integrated into a practical application for the reasons set forth below.
Claims are analyzed based on the guidance provided in the MPEP sections 2104, 2105 and 2106. 
The claims 1, 7, 10, 15, 16, 21-23, 25 and 27-30 recite and involve the judicial exception of natural products. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The first listed component and several others listed in claims 27 and 28, in the composition, are the elected species in claim 15, N-trans-caffeoyltyramine. Park, Jae. B, teach N-trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine as phytochemicals, see page 2171, Introduction section, first full paragraph.  
The second listed component in the composition is a carrier selected from a sugar, starch, cellulose, polyol, ester, excipient, etc, from claim 21, which are known natural products. 
The third component in the composition is a preservative selected from methyl paraben, propyl paraben, sulfur dioxide, potassium sorbate, etc., which are also known natural products. 
Also, the pH of the cytoplasm of a plant varies from slightly acidic to slightly basic. 
Accordingly, the claims are directed to a statutory category, a composition of matter.  Thus, for at least one embodiment within the broadest reasonable interpretation, the claimed composition as a whole does not display markedly different characteristics compared to the naturally occurring counterparts.  According, the components are "product of nature" exception, and thus the claims are directed to at least one exception.  Because the claims do not include any additional features that could add significantly more to the exception, the claim does not qualify as eligibly subject matter under 35 U.S.C. 101.
The instantly claimed composition of N-trans-caffeoyltyramine alone or in combination with N-trans-feruloyltyramine and p-coumaroyltyramine is of naturally occurring compounds found in plants, see also Okumbi et al., US 20070183996, page 10 and the art rejection below or the Park reference. In this case, the chemical structures making up N-trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine is compared to its naturally occurring counterpart found in a plant source, and no evidence is presented that the process of preparation or process of extraction, respectively, alters the structure or function of N-trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, Applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. If there is no or only incidental change in any characteristic, the claimed product lacks markedly different characteristics and is a product of nature exception.
Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the judicial exception. In this case, there are no elements in addition to the compounds, which to remove the claim from the judicial exception, because it does not amount to significantly more. Extracting or synthesizing N-trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine for therapeutic or pharmaceutic use is well understood, routine, and conventional as evidenced by Park, Jae. B and Okumbi et al., where both references teach identical compounds extracted from plants. 
Accordingly, the claims are directed to an exception (Step 2A: YES). Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter. 
For these reasons, claims 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are rejected under 35 USC 101 as being directed to non-statutory subject matter. This rejection has been reinstated.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 7, 10, 15, 16, 21 and 25 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okombi et al. (US 20070183996) is withdrawn.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim(s) 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okombi et al. (US 20070183996) in view of Kitano et al. (US 20080132544), and further in view of Amaro et al. (Molecules, 20104, 19(8), pp. 11366-11384), Cox et al., (Pharma’s bread and butter is still made with powder,< https://www.pharmaceuticalcommerce.com/view/pharmas-bread-and-butter-is-still-made-with-powder >, downloaded May 7, 2022, pp. 1-12), and UENO FINE CHEMICALS INDUSTRY LTD (Microsoft® Powerpoint® presentation dated October 10, 2013, < https://www.ueno-fc.co.jp/english/pdf/PARABEN2013.pdf>, downloaded August 7, 2021).
The present application claims compositions comprising compounds for consumption or as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical comprising the following elected species:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale
, wherein the compound is present between 10 to 99% in the composition. 
Claims 16 and 21-23 further embrace a carrier, e.g. a sugar (sucrose or lactose), and a preservative, parabens, at concentrations of about 0.01 to 1%.
Claim 25 further embraces a composition in the form of a tablet or capsule. 
Claim 27 further comprises N-trans-feruolyltyramine.
Claim 28 further comprises p-coumaroyltyramine. 
Claims 29-30 are drawn to a composition with a pH between 2 and 7.4.

	Okombi et al. teach at least one compound of formula (I) for use in a variety of different formulations, see pages 16-17, as a free radical scavenger and/or anti-inflammatory agent, see page 6, paragraph 0040 for a pharmaceutical formulation:

    PNG
    media_image2.png
    178
    377
    media_image2.png
    Greyscale
and specifically, the elected species, see page 5, paragraph 031, left-hand column, 3rd species listed 

    PNG
    media_image3.png
    115
    359
    media_image3.png
    Greyscale
.
The Okombi reference also teaches N-trans-feruolyltyramine, see page 5, paragraph 031, right-hand column, last species listed.

    PNG
    media_image4.png
    128
    386
    media_image4.png
    Greyscale

	The Okombi reference does not specifically name p-coumaroyltyramine or provide a structure for said compound but does teach a very small genus which embraces only two compounds. See page 5, paragraph 0031, formula (Via), wherein when X-Y is CH=CH, this compound is p-coumaroyltyramine.

    PNG
    media_image5.png
    215
    406
    media_image5.png
    Greyscale

These compounds are similar in structure. The close structural similarity between the compounds suggests the compounds have similar properties and utilities (see MPEP § 2144.09). When chemical compounds have “very close” structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870.  
The carriers or excipients are disclosed on page 2, paragraph 0021 and page 6, paragraph 0038 of the Okombi reference. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
A tablet formulation is taught in the Okombi reference on page 17, see paragraph 0131, which uses products of the invention from 0.1-10%, excipients (generically), 35.9% lactose and 24% sucrose. 
Okombi does not teach a powder composition with 1) a preservative from about 0.01 to 1% by weight, 2) the specific preservatives found in claim 23, e.g. parabens, nor 3) a powder composition with a pH between 2 and 7.4. 
However, Okombi does teach a gel formulation on page 16, see paragraph 0129, which uses a mixture of parabens, or preservatives, at 0.5%; and an oil-in-water formulation where the pH is adjusted to 5.5, see page 15, paragraph 0123. 
Moreover, UENO teaches that parabens are the most commonly used preservatives in the food, cosmetic and pharmaceutical products because of their low toxicity and effective antimicrobial activity, see slide 2. Parabens are used in formulations in very low levels from 0.01 to 0.3%, see slide 5. Therefore, it would be obvious to use parabens as a preservative in very low levels as taught by UENO.
Furthermore, the pH of the composition will vary depending on the components in the composition. For example, the pH of the composition cited on page 17, see paragraph 0131, will depend on the excipient because N-trans-caffeoyltyramine, N-trans-feruolyltyramine, p-coumaroyltyramine, sucrose and lactose are solid compounds and the excipient is the largest percentage of the composition. If the excipient is water, the pH will be close to neutral since the pH of the individual components is between 6 and 7. 
The intended function when choosing an excipient is to guarantee the required physicochemical and biopharmaceutical properties of the pharmaceutical preparation. Some excipients are multi-functional, which means they belong to different categories. For example, lactose and sucrose may be used as a coating agent and a tablet binder. Hence, lactose and sucrose may also be an excipient. In this case, the pH would not be measurable because the composition would be solid. To measure the pH, a liquid would be required. Thus, the chosen excipient will provide the required physicochemical and biopharmaceutical properties of the pharmaceutical preparation, including a stable pH composition.
The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, it would be obvious to adjust the pH to maintain a stable composition for the intended purpose, e.g. for consumption or as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical.
Cox et al. teach that “Traditional, powder-based oral solids have been the pharma industry’s reliable guiding light, and will continue to play this Polaris-like role well into the foreseeable future. Ingestible powders as a dosage form have been around for quite a while, and for good reason. Oral dosage forms such as tablets and capsules are widely considered the most patient-acceptable dosage form, utilized by patients and medical professionals for their convenience and ease of handling. These forms also are extremely stable and offer high manufacturing throughputs that typically result in exceedingly favorable economics,” see page 2 of 12. Therefore, it would be obvious to make the composition for consumption or as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical in powder form.
Also, Kitano et al. teach N-trans-feruloyltyramine from Piper nigrum in a composition for the treatment of visceral fat obesity, type 2 diabetes mellitus, insulin resistant syndrome and metabolic syndrome, see below and page 2, right-hand column, and left-hand column, paragraph 3-6.
And, Amaro et al. teach an extract from Smilax aristolochiifolia root, which is enriched for N-trans-feruloyltyramine, has been suggested to be useful in counteracting some symptoms (e.g., hypertriglyceridemia, insulin resistance, blood pressure, and inflammation) in an injury model associated with metabolic syndrome.
The combination of N-trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine in a composition is obvious. That is, generally, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. The close structural similarity between the compounds suggests the compounds have similar properties and utilities (see MPEP § 2144.09). When chemical compounds have “very close” structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870.  

Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to combine N-trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine since the compounds are similar in structure and have similar properties, with a reasonable expectation of success, in a powder form as taught by Okombi, in view of Kitaro and further in view of Amaro, Cox and UENO.  Absent any showing of unusual and/or unexpected results over Applicant’s particular composition, the art obtains the same effect on the compound’s utility.  

Applicant traverses by stating 1) Okombi fails to teach or reasonably suggest an oral composition and the composition is a powder as recited in amended claim 1; and 2) Applicant submits and inventor declaration describing the surprising and unexpected results of N-trans-caffeoyltyramine. 
Applicant notes “Applicant respectfully submits that Okombi fails to teach or reasonably suggest an oral composition and the composition is a powder as recited in amended independent Claim 1 for at least the reasons described above. Neither Ueno nor Wiechers remedy these deficiencies. Thus, one of skill in the art would not have looked to modify Okombi as a compound for oral consumption.”
This is not persuasive. 
The Wiechers reference is no longer cited in the rejection and therefore any arguments regarding said reference will not be addressed. 
Okombi does teach an oral formulation, see example 41A on page 17, paragraph 0131, which is a tablet formulation. The motivation to make a powder formulation is provided by Cox et al. as noted above in the rejection. 
2) 	Applicant further states, “The inventors found that N-trans-caffeoyltyramine included a large increase in HNF4a expression throughout, with a large increase in the villi and a smaller increase in the crypt, where expression was already quite strong. Inventor Declaration at 4. Further, in vivo studies on mice demonstrated that N-trans-caffeoyltyramine promotes fat clearance from the steatotic livers of mice fed a high fat diet by inducing lipophagy. Further demonstrating a role for HNF4a in controlling the level of hepatic fat storage. Inventor Declaration at 13. These studies reveal that n-trans-caffeoyltyramine can support metabolic homeostasis by working through key metabolic pathways that allow the body to counter the adverse effects of excess fat accumulation and its metabolic consequences particularly on the liver and pancreas. The ability of n-trans-caffeoyltyramine to modulate metabolic homeostasis even in the face of lipotoxicity can result in the attenuation of the deleterious effects of excess fat accumulation, and thus is a novel approach to manage or prevent serious chronic disease such as NAFLD and type 2 diabetes. Furthermore, the studies show that n-trans-caffeoyltyramine has an unanticipated activity in a vastly different organ than the liver and pancreas, the intestine. The data show that n-trans-caffeoyltyramine had a positive effect on increased intestinal presence of lysozyme and Paneth cell abundance and function, as well as a decrease in intestinal permeability. These findings support a novel approach to support and manage proper intestinal health. Inventor Declaration at 14.” 
Here again, this is not persuasive. An affidavit was submitted by Dr. Lee Heil, a co-inventor of the present application, on October 13, 2021. The declaration provides data for the following assays:
A study was performed to determine the effect of n-trans-caffeoyltyramine on the intestines from mice. Intestine from mice treated with DMSO or N-trans-caffeoyltyramine were examined histologically. 
N-trans-caffeoyltyramine induced a large increase in HNPF4c expression throughout, with a large increase in the villi and a smaller increase m the crypt, where expression was already quite strong. Analysis of genes induced by N-trans-calleoyltyramine suggested that N-trans-caffeoyltyramine may be promoting Paneth cell formation and/or function. 
Another study was performed to determine the effects of n-trans-caffeoyltyramine on DIO mice. Using an assay for human insulin promoter activity, which is lighly sensitive to HNF4a activity, we discovered that HNF4a activity is repressed by fatty acids. HNF4a is mutated in MODY1, an autosomal dorminant monogenic form of diabetes, providing human genetic evidence for a direct role in diabetes pathogenesis. 
A separate study was done where it was determined after two weeks of IP injections (200 mg/kg/dose) twice per day, the livers of the N-trans-caffeoyltyramine injected mice weighed less than those of the control mice. It was observed that N-trans-caffeoyltyramine was stimulating lipophagy. There was also a shift in the color of the liver from yellow to red, and an observation of a decrease in fat content and hepatic triglyceride content.
A protocol in which glucose challenge is used to stimulate insulin secretion, which inhibits FPA release from adipocytes, leaving liver-derived FFA as the major source of circulating FFA. N-trans-caffeoyltyramine was induced an increase in free fatty acids.
Applicant notes, previously, it was found that the HNP 4a antagonist BI6015 caused loss of HNF4a expression in the liver and HNF4a is thought to play an important role in NAFLD. In control DIO mice, HNF4a protein was decreased, but N-trans-caffeoyltyramine reversed that reduction (FIG. 5). This is consistent with the in vitro finding that N-trans-caffeoyltyramine induces the expression of HNP4a mRNA.
Tthe declaration only provides results from the testing of N-trans-caffeoyltyramine, which are inherent properties of the compound. There are no unexpected results presented by comparison, only results which show the properties of said compound. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Thus, the declaration is not sufficient to overcome the obviousness rejection.   
Applicant further contends in the pre-appeal brief, “It is known to those skilled in the art that bioactive compounds delivered in cosmetic or dermatological formulations are generally contraindicated for and ineffective with oral administration, and thus, are delivered in topical preparations as indicated in Okombi reference. For example, one would not ingest bioactive sunscreen UV absorbers or antifungal agents amongst many other bioactive ingredients used in topical preparations as suggested by Okombi. Thus, this is not a case of “a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning...” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999); see also, Titanium Metals Corp v. Banner, 778 F.2d 775. In Titanium Metals, applicants sought a patent for a metal alloy comprising various components that were within the claimed range, but did not disclose any corrosion-resistant properties. Titanium Metals, 778 F.2d at 776. Unlike Titanium Metals, this is not a case where the prior art ranges are overlapping and the difference lies in a claimed undisclosed property. Here, at least two primary distinct claimed features rest in the form of Appellant’s composition, namely, a compound for oral consumption and a powder. The Examiner ignores the explicitly stated purpose of Okombi, which is to provide cosmetic or dermatological applications, and instead relies on case law which does not support the Examiner’s position. Ueno, however, teaches the use of parabens, which are structurally distinct from Formula I. Thus, Okombi and Ueno do not teach or suggest all features of independent Claims 1 and 16.”
This is not persuasive. As noted above in the rejection, Okombie teaches a tablet on page 17, paragraph 0131, Example 41a; and there is also an injectable formulation on page 17, paragraph 0133. These are not for a topical application. 
Applicant further argues, “Furthermore, although the claims are directed to a composition of matter, the Examiner states, “absent of any showing of unusual and/or unexpected results over Applicant’s particular composition, the art obtains the same effect on the compound’s utility.” Office Action, p. 11. Appellant previously submitted an inventor declaration describing surprising and unexpected results of N-trans-caffeoyltyramine. In fact, surprising and unexpected results were published in two Nature journal publications. Objectively, these peer-reviewed high-impact journal articles show unusual and/or unexpected results of Appellant’s particular composition. However, the Examiner found “no unexpected results presented by comparison, only results which show the properties of said compound.” Appellant respectfully submits that the cosmetic and dermatological compositions of Okombi and Appellant’s oral compositions would not have direct comparable results.”
Again, this is not persuasive. Both of references cited, the Lee and Veeriah publications, are after the present filing date. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Therefore, the rejection is maintained. 

Claim(s) 1, 7, 10, 15, 16, 21-23, 25, 27, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ley et al. (US 20030152682).
The present application claims compositions comprising compounds for consumption or as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical comprising the following elected species:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale
, wherein the compound is present between 10 to 99% in the composition. 
Claims 16 and 21-23 further embrace a carrier, e.g. a sugar (sucrose or lactose), and a preservative, parabens, at concentrations of about 0.01 to 1%.
Claim 25 further embraces a composition in the form of a tablet or capsule. 
Claim 27 further comprises N-trans-feruolyltyramine.
Claims 29-30 are drawn to a composition with a pH between 2 and 7.4.

Ley et al. teach at least one compound of formula (I) for use in nutrition, oral hygiene or consumed pleasure, see abstract and Figure 2, compound 9:

    PNG
    media_image6.png
    207
    414
    media_image6.png
    Greyscale
, the elected species.
The Ley reference does not teach N-trans-feruolyltyramine, which structure is shown below, but does teach a compound with a guidepost of a methoxy at the 3-position of the 3,4-diolphenyl group of N-trans-caffeoyltyramine, see compound Figure 2, compound 7.

    PNG
    media_image4.png
    128
    386
    media_image4.png
    Greyscale

	 
These compounds are similar in structure. The close structural similarity between the compounds suggests the compounds have similar properties and utilities (see MPEP § 2144.09). When chemical compounds have “very close” structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870.  
The carriers or excipients are disclosed on pages 3-4, paragraph 0029 in the Ley reference, see fructose among others. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
A tablet and powder are taught in the Ley reference on page 3, see towards the end of paragraph 0023, and shows the compounds can be used in 0.000001% to 10% by weight, see page 2, paragraph 0022. 
Preservatives are taught on page 3, paragraph 0029, see benzoic acid and sorbic acid. Claim 23 teaches sodium salts of benzoic acid and sorbic acid, which makes the compounds more water soluble. Generally, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. The close structural similarity between the compounds suggests the compounds have similar properties and utilities (see MPEP § 2144.09). When chemical compounds have “very close” structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870.  
The reference does not disclose suitable pH ranges. However, the pH of the composition will vary depending on the components in the composition. For example, the pH of the composition will depend on the excipient because N-trans-caffeoyltyramine and N-trans-feruolyltyramine are solid compounds and the carriers or excipients will determine the pH. If the excipient is water, the pH will be close to neutral since the pH of the individual components is between 6 and 7. 
The intended function when choosing an excipient is to guarantee the required physicochemical and biopharmaceutical properties of the pharmaceutical preparation. Some excipients are multi-functional, which means they belong to different categories. For example, lactose and sucrose may be used as a coating agent and a tablet binder. Hence, lactose and sucrose may also be an excipient. In this case, the pH would not be measurable because the composition would be solid. To measure the pH, a liquid would be required. Thus, the chosen excipient will provide the required physicochemical and biopharmaceutical properties of the pharmaceutical preparation, including a stable pH composition.
The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, it would be obvious to adjust the pH to maintain a stable composition for the intended purpose, e.g. for consumption or as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical.
The combination of N-trans-caffeoyltyramine and N-trans-feruloyltyramine in a composition is obvious. That is, generally, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. The close structural similarity between the compounds suggests the compounds have similar properties and utilities (see MPEP § 2144.09). When chemical compounds have “very close” structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870.  
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to combine N-trans-caffeoyltyramine and N-trans-feruloyltyramine since the compounds are similar in structure and have similar properties, with a reasonable expectation of success, in a powder form or tablet as taught by Ley et al.  Absent any showing of unusual and/or unexpected results over Applicant’s particular composition, the art obtains the same effect on the compound’s utility.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11173136.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims are drawn to an oral composition comprising compounds as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical comprising the following elected species:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale
, wherein the compound is present between 10 to 99% in the composition and is in the form of a powder. The claims in the ‘136 patent are drawn to a method of treating specific metabolic disorders with a composition comprising a compound as shown above, and wherein the compound is present between 10 to 99% in the composition. There is no patentable distinction between products and intended use of said products. 

Claims 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17140979.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims are drawn to an oral composition comprising compounds for consumption or as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical comprising the following elected species:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale
, wherein the compound is present between 10 to 99% in the composition and is in the form of a powder. The claims in the ‘979 application are drawn to a method for improving digestive health comprising orally administering the compound cited above with a carrier, and further comprising an ethanol extract selective from the group Allium, Amoracia, Chenopodium, Spinacia, Fagopyrum, Annona, Jatropha, Piper, Eragrostis, Zea, Nelumbo, Ziziphus, Ipomea, Capsicum, Lycium, Solanum, or Tribulus, wherein the compound of Formula I comprises between 10% to 99% w/w of the oral composition. The above noted compound is in the ethanol extract and therefore read on the present claims. Moreover, there is no patentable distinction between products and intended use of said products. 
 This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The nonstatutory obviousness-type double patenting have not been twice rejected and therefore any arguments regarding said rejections made in the pre-appeal brief will not be addressed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624